Citation Nr: 1617745	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  15-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to April 1, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) and related psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1991 to January 1997, and in the U.S. Army from April 1999 to December 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a               February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD with a 30 percent evaluation, effective November 20, 2014.  The Veteran filed timely Notice of Disagreement (NOD) with the initial assigned effective date of service connection.  The Board's May 2015 decision/remand, per remand portion, directed the RO to issue a Statement of the Case (SOC) addressing the earlier effective date issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

By August 2015 Statement of the Case on the earlier effective date claim, the RO assigned an earlier effective date of service connection as April 1, 2010.  Regarding the Veteran's underlying service-connected psychiatric condition, this too was revised, to the condition of "other specified trauma and stressor related disorder" still linked to service (which was a recently given diagnosis by a VA mental health treatment provider).  Categorically, for sake of simplicity, and considering the very reasonable likelihood that diagnosis of PTSD still applies and obviously has not been ruled out for any medical reason, the Board lists the Veteran's service-connected disability as shown on the title page.

The Veteran's appeal is not satisfied by the partial award of the August 2015 SOC, given that his VA Form 9 (Substantive Appeal) perfecting the appeal of the issue of earlier effective date requested a still earlier date of compensation of April 5, 2007, (at one point, apparently listed in error requesting April 5, 2005).  Earlier he stated March 8, 2010 as the intended effective date, he may continue to seek the whole benefit available after it being partially granted.  The appeal continues accordingly.

As to claims previously decided but not on appeal, the Board's May 2015 issuance denied claims for a petition to reopen service connection for cervical spine disability, higher ratings for right and left knee conditions, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Also, a higher rating was granted for right ankle sprain; and separate rating granted for right arm limitation of motion due to shoulder impingement, though denying increase for other components of the shoulder disability.  Those matters are not presently on appeal.  Moreover, the issue of entitlement to a TDIU is presently on appeal to the U.S. Court of Appeals for Veterans Claims (Court), and the Board will not exercise jurisdiction over the matter.

Additionally, the May 2015 Board issuance remanded the matter of whether recoupment of disability severance pay was proper, again, for RO issuance of a Statement of the Case.  The RO sent the Statement of the Case.  The Veteran declined to perfect an appeal, in correspondence stating the issue was enough in his favor that appeal was unnecessary.  Moreover, he returned a VA Form 9 indicating he had reviewed all Statements of the Case provided and only wished to appeal the earlier effective date matter (that presently for the Board's consideration).                   The Veteran's designated representative has not indicated he is pursuing the recoupment issue further at this time.  There is no need for further clarification           at this time, and the issue is considered not appealed. 

The Board refers to the RO as Agency of Original Jurisdiction (AOJ)            the Veteran's September 2015 request for inquiry into whether a portion of the disability compensation previously awarded for a right shoulder frequent dislocation was, and has been since 2014, properly disbursed to him.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As indicated, the Veteran continues the appeal for an effective date earlier than             April 1, 2010, requesting assignment of April 5, 2007, which is the date he originally filed for service connection for PTSD.  
This issue must be addressed by a VA medical opinion which considers, retroactively exactly when the Veteran developed PTSD.  He clearly had a claim filed by April 5, 2007.  But VA can only award benefits from the April 5, 2007, date of claim if the Veteran had the disability in question then, and record is unclear, indicating he was likely diagnosed only with ADHD at that time and with stressful life circumstances.  The Veteran maintains that PTSD was present simultaneously, and military medical providers already back in 1993 thought he had PTSD.  The Board observes that his Service Treatment Records (STRs) document stressful reaction to an incident in service.  There is legitimate question of what is the Veteran's condition, and how and when it developed.  The Board will seek a medical opinion.  See e.g, Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  

Any further relevant treatment records should be obtained, bearing upon the history of his condition.  Moreover, there is a question of possible earlier filed claim than the one of April 5, 2007, which the Veteran now alleges he did in December 2004, and again in January 2006, but apparently his paperwork was lost.  The Veteran is requested to clarify which agency he believes lost documentation and how he was told this transpired, and on further information the AOJ can investigate.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all mental health treatment (from VA and private sources) not already brought to VA's attention for time period from             2004 to 2010, and complete a medical authorization               (VA Form 21-4141) for relevant private records, including reauthorization to obtain records from a           Dr. McIntyre, Flanders Clinic from July 2008 onwards.  Then obtain records based on the information provided.  If any such records are initially unavailable, take proper follow-up measures as prescribed under 38 C.F.R. § 3.159(c).  

2. Also request the Veteran identify when and how documentation of an original claim for service connection for PTSD from prior to April 5, 2007,           was allegedly lost or misplaced.  Ask him specifically what is the office or agency he believes lost the documents.  Then based on the information provided, follow up with the appropriate agency to determine whether any earlier claim in fact can be substantiated.

3. Then obtain an opinion from a qualified VA mental health provider on the question of when exactly did the Veteran first manifest PTSD (or substantially similar mental health disorder) as a consequence of his verified in-service stressor of having witnessed a helicopter crash involving a friend.  The examiner is requested to have thoroughly reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, for purpose of providing the requested opinion.  

The opinion should specifically consider the timeframe between 2004 and 2010 as to date of onset of condition.   Also consider whether the Veteran's contemporaneously diagnosed ADHD was in fact a misdiagnosis or incomplete diagnosis, and, the documentation going back to service that the Veteran sought treatment in-service for stressful reaction to an incident from service.

The examiner should then determine the onset date of PTSD, this determination need not be determined to an absolutely definitive answer, but within the realm of whether it is at least as likely as not (50 percent or greater probability) that PTSD began at a particular point in time.

The examiner is further requested to provide a complete rationale for all opinions offered. 

4. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the earlier effective date claim  on appeal, in light of all additional evidence received.   If the benefit sought on appeal is not granted,                   the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file               is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

